[Cite as Franklinton Senior, L.L.C. v. Timson, 2014-Ohio-3255.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Franklinton Senior, LLC,                            :

                Plaintiff-Appellee,                 :
                                                                      No. 14AP-171
v.                                                  :             (C.P.C. No. 13CV-09-9871)

John W. Timson,                                     :             (REGULAR CALENDAR)

                Defendant-Appellant.                :


                                         D E C I S I O N

                                      Rendered on July 24, 2014


                Powers Friedman Linn, PLL, and Sarah S. Graham, for
                appellee.

                John W. Timson, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

DORRIAN, J.
        {¶ 1} John W. Timson, defendant-appellant, appeals the judgment of the
Franklin County Court of Common Pleas granting judgment in favor of plaintiff-appellee,
Franklinton Senior LLC, on a forcible entry and detainer action and issuing a writ of
restitution.
        {¶ 2} On July 19, 2013, in the Franklin County Municipal Court, appellee filed a
forcible entry and detainer action ("FED action") against appellant seeking to obtain
restitution of the premises at 750 West Rich Street, Unit 303, Columbus, Ohio 43222
("the premises"). The action included a second cause of action for money damages. In
response, appellant filed an answer and a counterclaim.                The counterclaim amount
exceeded the monetary jurisdiction of the municipal court and, therefore, was transferred
to the Franklin County Court of Common Pleas.
No. 14AP-171                                                                             2


        {¶ 3} In the common pleas court, the case was referred to a magistrate for a
hearing on the FED action. Appellant did not appear at the hearing. The magistrate
found that appellant had been served with adequate and legal notice of the hearing well in
advance of the hearing. The magistrate then found that appellant had failed to pay his
rent for over one year. Accordingly, he determined that appellee was entitled to
immediate restitution of the premises. On February 25, 2014, the court entered judgment
in favor of appellee and ordered a writ of restitution to issue.
        {¶ 4} Appellant did not file objections to the magistrate's decision. However, on
March 3, 2014, appellant filed a notice of appeal along with a request for an emergency
stay. The record does not reveal that the trial court ruled on the request for an emergency
stay.
        {¶ 5} At oral argument, appellant informed the court that he has vacated the
premises. Consistent with this, appellee asserts in its brief that appellant was physically
removed from the premises on March 20, 2014 pursuant to the Franklin County Sheriff's
Department execution of a writ of restitution. The record was transmitted to this court on
March 13, 2014; therefore, subsequent filings are not part of the record before this court.
Nevertheless, considering appellant's admission at oral argument that he has vacated the
premises, we take judicial notice of the common pleas clerk of court's record of documents
filed after March 13, 2014 and note that said record reveals that the eviction was
completed on March 20, 2014. Appellant appeals the judgment of the trial court and
asserts the following six assignments of error:
               [1.] THE COURT OF ADMINISTRATIVE JUDGE CHARLES
               SCHNEIDER, ERRED IN HIS FAILURE AND REFUSAL TO
               PROVIDE A HEARING DATE ON THE DISPOSITIVE
               MOTION TO DISMISSS FOR FAILURE TO STATE A CLAIM
               AND THE LACK OF THE COURT'S JURISDICTION. THIS
               VIOLATED APPELLANT'S [AND OTHERS] RIGHTS
               SECURED BY ARTICLE I, SECTION 16, OHIO CONSTI-
               TUTION AND THE 14TH AMENDMENT TO THE UNITED
               STATE'S CONSTITUTION.

               [2.] THE COURT OF ADMINISTRATIVE JUDGE CHARLES
               SCHNEIDER ERRED IN ITS FAILURE TO TIMELY RULE
               AND HIS DENIAL OF A MOTION TO STRIKE THE
               PLEADINGS    OF    ATTORNEY   SARAH    GRAHAM,
No. 14AP-171                                                            3


               CLEVELAND, AS THE ATTORNEY OF RECORD ERIC
               WILLISON HAD NOT WITHDRAWN IN ACCORDANCE
               WITH FRANKLIN COUNTY RULE 1801 [B] DEPRIVING
               APPELLANT OF HIS 1ST AND 14TH AMENDMENTS TO THE
               US CONSTITUTION; ARTICLE 1 SECTION 16 OF THE OHIO
               CONSTITUTION, AND THE PREAMBLE TO THE LOCAL
               FRANKLIN COUNTY COURT RULES.

               [3.] THE COURT OF JUDGE SCHNEIDER ERRED IN
               REFERING THIS INSTANT CASE WHICH DEMANDED
               TRIAL BY JURY ON BOTH THE FED AND ITS "MOTION
               TO DISMISS – LACK OF JURISDICTION"; SPECIFIC
               ANSWER DENING AND INITIAL COUNTER CLAIM FOR
               COMPENSATORY AND PUNITIVE DAMAGES; TO ANYONE
               OTHER THAN LAWFULLY APPOINTED MAGISTRATE
               PURSUANT TO ORCP53 [A AND C] DEPRIVING
               PLAINTIFF OF HIS 1ST AND 14TH AMENDMENTS TO THE
               US CONSTITUTION, ARTICLE 1 SECT 16 TO THE OHIO
               CONSTITUTION.

               [4.] THE COURT OF JUDGE SCHNEIDER AND HIS
               UNLAWFULLY ASSIGNED MAGISTRATES ERR IN
               HOLDING AND PROCEEDING WITH LESS THAN 10 DAYS
               NOTICE TO DEFENDANT APPELLANT BECAUSE OF
               PROVISIONS OF A SPEEDY HEARING/TRIAL IN ORC
               2945.71 SPECIFICALLY WAVES ANY SPEEDY TRIAL
               PROVISIONS IF ANY MOTIONS OR REQUEST OR
               CONTINUANCE IS FILED WHICH HAS DEPRIVED
               APPELLANT OF HIS 1ST AND 14TH AMENDMENTS TO THE
               US CONSTITUTION, AND TO HIS RIGHTS TO A TRIAL BY
               JURY AS REQUIRED BY THIS HONORABLE COURT IN A
               UNANIMOUS DECISAION IN NCR V TIMSON, 38 OHIO
               APP. 3RD 798 [1992] THE RIGHT TO A TRIAL BY JURY WAS
               AGAIN CONFIRMED BY THE VERY SUMMONS IN THIS
               INSTANT CASE.

               [5.] THE COURTS OF ADMINISTRATIVE JUDGE CHARLES
               SCHNEIDER ERRED IN FAILING TO APPOINT MAGI-
               STRATES PURSUSANT TO 53 1 FC LOCAL RULES AND
               THE REFERALLS TO VARIOUS NON-APPOINTED
               MAGISTRATES ERRED IN THEIR UNSCHEDULED AND
               NON-PUBLISHED TRIAL DATES OF DECEMBER 10TH,
               2013 JANUARY 23RD, 2014; FEBRUARY 6TH, 2014, FEB 10TH,
               2014, FEB 20TH, 2014 DEPRIVING DEFENDANT OF
               PUBLISHED TRIAL SCHEDULES, TIMELY WRITTEN
               NOTICES, OR A VOICE COMMUNICATION TO THE
No. 14AP-171                                                                                4


               BLIND, TRIAL BY JURY OR RULING UPON HIS MOTION
               TO DISMISS. IN VIOLATION OF RIGHTS SECURED BY
               THE 1ST AND 14TH AMENDMENTS TO THE US
               CONSTITUION, ARTICLE I SECTION 16 OF THE OHIO
               CONSTITUTION, OHIO RULES OF CIVIL PRCEDURE
               LAWS CITED SUPRA.

               [6.] THE COURT ERRED IN ITS WRIT OF EXECUTION
               RECOMMENDED BY NON APPOINTED MAGISTRATE
               PETTUCCI OF FEB 20, 2014 BY JUDGE SCHNEIDER ON
               FEB 25, 2014 BEING LESS THAN 5 DAYS FOR DEFEND-
               ANT TO OBJECT TO THE NON-NON PUBLISHED
               HEARING OF FEB 20, 2014 THAT FAILED TO RULE ON
               HIS MOTION TO DISMISS AND OR MOTION TO STRIKE
               AND DEPRIVED APPELLANT OF HIS CONSTITUTIONAL
               RIGHTS TO TIMELY NOTICE AND A TRIAL BY JURY. SEE
               NCR VS TIMSON, 38 OHIO APP. 3RD, P798 APPLIED.

(Emphasis sic; sic passem.)
       {¶ 6} In the present case, we find appellant's assignments of error to be moot
because appellant has vacated the premises. As this court stated in C & W Invest. Co. v.
Midwest Vending, Inc., 10th Dist. No. 03AP-40, 2003-Ohio-4688:
               A FED action decides only the right to immediate possession
               and nothing else * * * If immediate possession is no longer an
               issue due to vacation, and the landlord has restored the
               property, then continuation of the FED action or an appeal of
               such is unnecessary, as there is no further relief that may be
               granted.

Id. at ¶ 9, citing Seventh Urban, Inc. v. Univ. Circle, 67 Ohio St. 2d 19, 25, fn. 11 (1981),
and Long v. MacDonald, 3d District No. 3-02-10, 2002-Ohio-4693 (holding that the
tenant's appeal is moot regardless of whether the tenant's vacation is voluntary or not).
       {¶ 7} Because the assignments of error are moot, we decline to address the
merits.
       {¶ 8} Accordingly, appellant's six assignments of error are moot, and the
judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.
                              BROWN and KLATT, JJ., concur.
                                 __________________